DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/26/2021 is acknowledged and entered by the Examiner. No claim has been amended. Claims 2-3, 10-14, and 16-19 have been canceled. New claim 31 has been added. Claims 1, 4-9, 15, and 20-31 are currently pending in the instant application.  
The rejection of claim 16 under 35 U.S.C. 102(a)(2) as being anticipated by Zhongshan (CN 107452436 A)is withdrawn in view of Applicant’s cancellation.
Examiner’s Statement of Reason for Allowance
Claims 1, 4-9, 15, and 20-31 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 01/26/2021, have been carefully reviewed and searched. Currently, there is no prior art alone or in combination that discloses a flexible composite comprises a cured polymer matrix comprising a thermoset elastomer comprising urea linkages or urethane and urea linkages with a mixture of conductors continuously entrapped within the polymer matrix as recited in claims 1, 20, and 23. Therefore, claims 1, 20, and 23 are allowable. Claims 4-9, 15, 21, 22, and 24-31 depend from claims 1 and 23 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHANH T NGUYEN/Primary Examiner, Art Unit 1761